Broyles, C. J.,
dissenting. It is well settled by repeated rulings of the Supreme Court and of this court that a special ground of a motion for new trial must be complete within itself, and that the reviewing court will not refer to the brief of the evidence or to any other part of the record in order to make the ground complete and understandable. In this case special ground 2 of the motion for new trial is as follows: “Because the court erred when he allowed the solicitor-general to prove by one B. J. Hardin and J. W. Womack that B. Shepard, the main witness for the State, was a man of good character, over the timely objections of the defendant’s counsel on the grounds that it was an attempt to bolster up the evidence of the said main witness when his character [italics mine] had not been attacked.” A party can support the testimony of his own witness by. introducing evidence that such witness is a man of good character, where the opposite party has attacked the witness, either for want of character or because he has made contradictory statements. The ground in this case alleges that the character of the witness had not been attacked, but it fails to allege that the witness had not been attacked for malting contradictory statements. The ground, therefore, fails to show that the admission of the evidence complained of was error.